DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11 and 13-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a structure, comprising: a first dielectric layer embedded with a first interconnect structure; a second interconnect structure isolated from the first dielectric layer; an insulator layer disposed on the first dielectric layer; a second dielectric layer disposed on the insulator layer; and a nitridized layer disposed on at least a portion of: a first side surface of the second dielectric layer, a second side surface of the second dielectric layer and a portion of a top surface of the insulator layer; wherein the second interconnect structure is embedded into the first interconnect structure and isolated from the first dielectric layer by the nitridized layer, a capping layer and the insulator layer, and a second portion of a bottom surface of the second dielectric layer is embedded in the insulator layer.
Claims 2-4, 6-7 and 15 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 8, the prior art of record fails to teach or suggest, a structure, comprising: a first dielectric layer embedded with a first interconnect structure 
Claims 9-11, 13-14 and 16 are allowed as being directly or indirectly dependent of the allowed independent base claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894